Citation Nr: 1515107	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-32 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for bony protuberance at base of the right second metacarpal (right index finger disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a December 2012 letter, the Veteran, requested to withdraw his request for a hearing.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

In September 2014, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's right index finger disability is evaluated as noncompensably disabling under Diagnostic Code (DC) 5229, which pertains to limitation of motion of the index or long finger.  Under DC 5229, for both the major and minor side, a rating of 10 percent is warranted for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by no more than 30 degrees.  Lesser limitation is not compensable, and there is no provision for a rating in excess of 10 percent.  38 C.F.R. § 4.71a, DC 5229 (2014).

In addition, painful motion of a major joint or a group of minor joints caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The evidence of record, including the December 2010 VA examination report and November 2012 private treatment record, indicate that the Veteran experiences pain in the right index finger.  While a December 2010 x-ray revealed degenerative arthritis only in the first metacarpal joint, a November 2012 private CT scan showed "irregularity of the [right] first and second metacarpal joints."  It is unclear to the Board whether such statement indicates arthritis.  As indicated above, VA is not permitted to assign a minimum 10 percent rating for arthritis under DC 5003 unless it is established by x-ray.  Accordingly, a new VA examination is necessary to determine whether the Veteran has arthritis of the second right metacarpal joint.  Further, as the last VA examination is over 4 years old, a complete physical examination of the right index finger should be conducted on Remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the extent of his disability of the right index finger.  The claims file must be provided to the examiner in conjunction with the examination.  All indicated tests should be conducted including x-rays and range of motion testing. The examiner is asked to address the limitation of motion of the metacarpophalangeal joint and the proximal interphalangeal (PIP) joint. The examiner should determine if any of the joints of the right index finger are ankylosed, if so, determine if it is favorable or unfavorable.  The examiner should also address functional limitation of the right index finger, including fatigability, incoordination, weakness, pain and any additional limitation during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  It should be clearly stated whether there is arthritis of the first and second metacarpal joints.  

2.  After completion of the above and any additional development deemed necessary, the AOJ should review the issues remaining on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


